DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants' election with traverse of Group III, Species 2, claims 1, 13, and 20, in the reply filed on 09 April 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner to search all of the claims of the application.  Specifically the operation of the gas transporting actuator of Group I is controlled by the microprocessor of Group II, and the electrical energy required by the gas transporting actuator of Group I is provided by the battery module or the external power supply device of Group II.  Therefore, Applicants respectfully submit that Group I and Group II are not independent or distinct from each other.  In addition, the sensors of Group III detect gas transported by the gas transporting actuator of Group I.  If the gas transporting actuator of Group I do not transport gas to the sensors of GroupBIRCH, STEWART, KOLASCH & BIRCH, LLP GH/GH/gh Application No.: 16/233,864 Docket No.: 5852-0249PUS1III, the detected results cannot be generated by the sensors of Group III.  Therefore, Applicantd respectfully submit that Group I and Group III are not independent or distinct from each other.  Furthermore, since the sensors of Group III are also enabled by the microprocessor of Group II, Applicantd respectfully submit that Group II and Group III are not independent or distinct from each other.  Regarding Group IV, the valves of Group IV are enabled by the microprocessor of Group II, therefore, Applicants 
This is not found persuasive because the claims of each grouping are patentably distinct from the claims of the other groupings.  For instance, a search for the claims of Group I does not require consideration of any microprocessor, as this term or concept is not present within claims 2-6.  With respect to the claims of Group II, a search for details of a microprocessor does not require the Examiner to search for the specific details of the gas transporting actuator that are present in the claims of Group I.  Claims define the invention; and the requirement to search for patentably distinct subject matter within the various groupings create an undue burden for the Examiner.  Just because some groupings work or are influenced by other groupings as described in the specification does not link them together without actually putting language into the claims of each of these groupings.  In each objection provided by Applicants, the claims of one grouping contain language and structure that is not required to be searched in other groupings.  Each of these groupings provide subject matter that is not obvious in view of the claim language recited in the other groupings.
With respect to Applicants' argument regarding the claims of US Pat. No. 10,780,201, the Examiner cannot comment for a multitude of reasons including that the  fact patterns are not the same, and the choices a different Examiner makes on a different unrelated application has no bearing on the instant application.  Just because 
The requirement is still deemed proper and is therefore made FINAL.

Claims 2-12 and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 09 April 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 October 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 13, and 20 are objected to because of the following informalities:  
   Re claim 1, claim line 6:  The phrase "the at least one" lacks antecedent basis.  Claim line 2 previously recited "an airflow chamber" and did not expressly recite that more than one airflow chamber is present.

   Re claim 1, claim line 9:  The article -- the -- should be inserted prior to the second occurrence of the term "at".
   Re claim 1, claim line 10:  The phrase -- at least one -- should be inserted prior to the term "gas".
   Re claim 1, claim line 11:  The phrase "at least one" should be deleted since claim line 2 previously recited "an airflow chamber" and did not expressly recite that more than one airflow chamber is present.
   Re claim 20, claim line 4:  The phrase -- at least one -- should be inserted prior to the term "airflow".  Claim line 2 previously recited "at least one airflow chamber"; and the claim should be corrected to maintain consistency with all of the terminology used throughout the claim.
   Re claim 20, claim line 9:  The article -- the -- should be inserted prior to the second occurrence of the term "at".
   Re claim 20, claim line 10:  The phrase -- at least one -- should be inserted prior to the term "gas".

Appropriate correction is required.

Double Patenting
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1.  When two claims in an application are duplicates or else are so close in 
   Specifically, the phrase "at least one casing", as recited in claim 20 can be construed as a casing, which is recited in claim 1.  The rest of the claim 20 appears to be identical to claim 1.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 13, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 11 of U.S. Patent No. 10,955,319.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower (contain more subject matter) than the broader claims of the instant application.  Specifically, the patented claims (claims 1, 11) recite the "environment outside the casing", which is similar or the same as the "exterior of the casing", as recited in the application claims.  Additionally, the patented claims .
   Claim 8 of the patent appears to be identical to the claim language of claim 13 of the instant application.


Claims 1, 13, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 12 of U.S. Patent No. 10,921,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower (contain more subject matter) than the broader claims of the instant application.  Specifically, the patented claims (claims 1, 11) recite that the casing has a partition plate, and the "environment outside the casing", which is similar or the same as the "exterior of the casing", as recited in the application claims.  Additionally, the patented claims recite details of the at least one gas transporting actuator, which are not recited in the application claims.
   Claim 12 of the patent appears to be identical to the claim language of claim 13 of the instant application. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0229658 (Glezer et al.) in view of US 2014/0377099 (Hsueh et al.).
   With respect to the limitations of claims 1 and 20, Glezer et al. disclose a gas detecting device comprising:
      a casing (surrounding structure of fluidic system as seen in Figure 3b, e.g. and/or surrounding structure of sensor array shown in Figure. 2a) having an airflow chamber (line connected to inlet (85) - Figures 3a and 3b), at least one inlet (85), at least one branch channel (80) and at least one connection channel (enclosure (120) in Fig. 15; or channel for connection at outlet of orifice (25) to and including enclosure (120) - paragraph [0070] - conduit provided for directing flow between outflow orifice (25) and sensor (35)), wherein the airflow chamber is in fluid communication with the exterior outside the casing through the at least one inlet (85) (paragraph [0050] - Figure 3b), the at least one branch channel (80) is in fluid communication with the airflow chamber (Id.), and the at least one connection channel is in fluid communication with the at least one branch channel (paragraphs [0069-0070] - Figure 15 - connection channel (120) receives fluid from pumping orifice (25) pulled from branch channel (80) of fluidic system);
      at least one gas transporting actuator (10) (piezoelectric actuated diaphragm (30) - paragraph [0039]), wherein the gas transporting actuator is actuated to inhale air into the at least one airflow chamber through the at least one inlet (85) and transport the air into the at least one branch channel (80) (paragraph [0050] - Figures 3a and 3b); and
      at least one external sensor (35) detachably assembled in the at least one connection channel (120) and comprising a sensor to measure the air in the at least one connection channel (Figure 15 -  sensor 35 receiving the air; Figure 2, sensor 35 as chemfet elements 50 each in their own well, which can be considered a connection channel).  Glezer et al. fail to disclose a valve disposed between the connection channel and the branch channel.
   Hsueh et al. disclose a gas transporting actuator for inhaling airflow from an entrance and transporting outwardly through a exit jet opening, in a manner and scale similar to actuator of Glezer.  Hsueh et al. further disclose a valve (2B) disposed in line with an outlet of the gas transporting actuator to be connected so some connection space or channel (via outlet (29)) to control the air to flow into the outlet (29) and any fluidly connected space or channel.  Modifying Glezer et al. with a valve assembly would have been obvious to one of ordinary skill in the art as a means to provide further pressure and air transport control.


13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0229658 (Glezer et al.) in view of US 2014/0377099 (Hsueh et al.)as applied to claim 1 above, and further in view of US 2012/0143515 (Norman et al.).
   With respect to the limitation of claim 13, the combination of Glezer et al. in view of Hsueh et al. discloses all of the limitations of the base claim, but fails to disclose that the sensor of the external sensor is a volatile organic sensor.  However, one of ordinary skill in the art would recognize that any known gas sensors could be substituted into the device of Glezer et al. in order to detect a particular gas that may need to be monitored.
   Norman et al. discloses that any of various types of chemical and biological sensors can be used in a flowing gas type detecting device, including volatile organic compound sensors (paragraph [0015], line 14).  Additionally, Norman et al. recite that the sensor(s) can be used detected any number of toxic industrial chemicals, including: acetone, ethanol, formaldehyde, isopropanol, acetic acid, and carbon disulfide (paragraph [0041]), which just happen to be the most common volatile organic compounds (Lafond).  Providing Glezer et al. with a volatile organic compound sensor would have been obvious to one ordinary skill in the art as a means to ensure acceptable air quality and to avoid over exposure to VOC emissions because these known sensors can be substituted into the device of Glezer et al. in a known conventional way and would yield only predictable results of functioning to detect the target analyte in a gas flow.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses a particle measuring device having a removable sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANIEL S LARKIN/
Primary Examiner, Art Unit 2856